 

Case 3:20-cv-00894-YK-JFS Document 24 Filed 04/09/21 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA »

 

 

BEN MOSBAH SAIDI,
Plaintiff, CIVIL ACTION NO. 3:20-cv-00894
V.
(KANE, J.)
YORK COUNTY d/b/a YORK (SAPORITIO, M. FY, LER
COUNTY PRISON, et al., ~KEo ‘Bo
a . SA my
Defendants PER on PS any “Ss
mee US Jef
ORDER "Ch

AND NOW, this a= day of April, 2021, IT IS HEREBY
ORDERED THAT:

1. For good cause shown, the plaintiff is granted a 30-day
extension of time to file his brief in opposition to the defendant’s motion
for summary judgment (Doc. 18), his response to the defendants’
statement of material facts, and any exhibits, see Fed. R. Civ. P. 6(b); and

2. Inthe meantime, the parties shall brief the pending motion

for a stay (Doc. 23) in accordance with Local Rules 7.5, 7.6, and 7.7.

(HOSE e SAPPRITO, fae S

" United States WPRITO, | Judge

 

  

 

 
